     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 1 of 23




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMI CLAIRE, KATHRYN LANE,
and AHMIR MURPHY,

      Plaintiffs,

v.                                      CASE NO.: 4:20-cv-00020-MW-MAF

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES, et al.,

     Defendants.
__________________________________________/

DEFENDANT UNIVERSITY OF FLORIDA BOARD OF TRUSTEES’ AND
   UNIVERSITY OF FLORIDA BOARD OF TRUSTEES MEMBERS’
    MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

      Defendants, the University of Florida Board of Trustees (“UF”) and Members

of the University of Florida Board of Trustees, in their official capacities (“UF Board

Members”), (collectively “UF Defendants”) through undersigned counsel, and

pursuant to Rules 12(b)(1) and 12(b)(6), Fed. R. Civ. P., and N.D. Fla. Loc. R. 7.1,

move this Court to dismiss Counts II and VI of the Amended Complaint, with

prejudice.

                                    Introduction

      Plaintiff Jami Claire (“Plaintiff” or “Ms. Claire”) brings the following counts

against the UF Defendants: Count II asserts violations of Title VII against UF; and
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 2 of 23




Count VI, brought pursuant to 42 U.S.C. §1983, asserts violations of the Fourteenth

Amendment’s Equal Protection Clause against the UF Board Members.

      Each of these counts must be dismissed, with prejudice, because Plaintiff has

failed to demonstrate standing. None of the alleged injuries are fairly traceable to, or

can be redressed by, the UF Defendants. This is because by statute, the Florida

Department of Management Services (“DMS”) has total control and authority over

the provision of health insurance for state employees, including the Plaintiff. As

such, the actions of the UF Defendants are not fairly traceable to the harm suffered

by the Plaintiff, which was solely caused by the actions of DMS in determining the

appropriate level of healthcare for state employees.

      Count VI, styled as an Ex Parte Young claim for prospective injunctive relief

from a continuing violation of law against state officers, also fails because it is barred

by sovereign immunity. The UF Board Members lack the authority to implement the

complained-of plan at issue. This destroys the legal fiction that Ex Parte Young

provides in very limited cases for litigants to obtain relief from state officials in

federal courts in situations where such actions for relief would otherwise be barred.

                                         Facts

      The following facts are taken from the Amended Complaint and in the light

most favorable to the Plaintiff employed by UF, Jami Claire. None of the facts

recited herein should be deemed an admission on the part of the moving parties that

                                         2 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 3 of 23




they are true. That said, the facts as set forth herein and in the Amended Complaint,

simply do not provide a basis for relief against the UF Defendants.

      Plaintiff, Ms. Claire, was born male, but identifies as female. (Doc. 34 p. 18 ¶

67). Plaintiff was diagnosed with gender dysphoria at or before the alleged

constitutional and statutory violations occurred. (Doc. 34, p.19 ¶ 70). According to

the Amended Complaint, gender dysphoria is a medical diagnosis for the “feeling of

incongruence between one’s gender identity and one’s sex assigned at birth, and the

resulting distress caused by that incongruence . . .” (Doc. 34 p. 9 ¶ 25). Plaintiff

alleges that her treating physician recommended she receive an orchiectomy and

deemed it medically necessary to treat her gender dysphoria. (Doc. 34 pp. 24-25 ¶¶

93, 94).

      Plaintiff Claire is employed as a Senior Biological Scientist in the College of

Veterinary Medicine at the University of Florida. (Doc. 34 p. 18 ¶ 64). As a state

employee, her health insurance is provided by the state of Florida through AvMed.

(Doc. 34, pp. 13-14 ¶ ¶ 39, 43, 44).

      The state health plan is developed, maintained, and provided by DMS. (Doc.

34 p. 13 ¶ ¶ 40, 41, 42). Under section VI of the health insurance plan documents

outlining the coverage provided by AvMed there is a “Limitations and Exclusion”

provision, which states “[t]he following services and supplies are excluded from

coverage under this Plan unless a specific exception is noted. Exceptions may be

                                       3 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 4 of 23




subject to certain coverage Limitations.” (Doc. 20-1 p. 57). Section VI identifies 39

different categories of limitations and exclusion in the plans, one of which is “gender

reassignment or modification services and supplies.” (Doc. 20-1 p. 58).

      While the Amended Complaint does not include the AvMed plan document,

it is referred to extensively therein. The Eleventh Circuit has instructed that a district

court may consider extrinsic evidence in ruling on a motion to dismiss if it is (1)

central to the plaintiff's claim, and (2) its authenticity is not challenged. SFM

Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010); see

also Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1267-68 (11th Cir. 2002).

Plaintiff’s Amended Complaint is centered around the state-provided insurance plan

and the gender reassignment exclusion is also referred to. (Doc. 34 p. 15 ¶ 54).

Obviously, the plan document is central to the Amended Complaint and its

authenticity should not be in question.

      Plaintiff alleges that she sought authorization for an orchiectomy through the

state health plan on December 27, 2018. (Doc. 34 p. 25 ¶ 96). AvMed issued a letter

to Ms. Claire denying authorization for the procedure because, according to AvMed,

it fell under the gender reassignment or modification services and supplies coverage

exclusion. (Doc. 34 p. 25 ¶ 97). Plaintiff appealed the denial to AvMed pursuant to

the plan and AvMed denied the appeal. (Doc. 34 p. 25 ¶ ¶ 98, 99). Plaintiff then filed

a second–level appeal to the Division of State Group Insurance, part of DMS, which

                                         4 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 5 of 23




also denied the appeal for the same basis as AvMed’s denial. (Doc. 34 pp. 25-26 ¶ ¶

100, 101).

      Fundamentally, Plaintiff fails to allege any fact connecting UF or its Board

Members to these decisions or to the establishment of the state plan.

                                      Argument 1
I.   Plaintiff Lacks Article III Standing to Sue the UF Defendants.

     All of Plaintiff’s counts against the UF Defendants must be dismissed pursuant

to Rule 12(b)(1), Fed. R. Civ. P., as this Court lacks subject matter jurisdiction over

the Plaintiff’s claims. This is because Plaintiff cannot establish standing to sue the

UF Defendants. To satisfy the constitutional restriction of federal courts’ jurisdiction

to “cases” and “controversies,” “a plaintiff must demonstrate constitutional

standing.” Bank of Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1302 (2017).

Article III standing requires plaintiffs to show an “injury in fact” that is “fairly

traceable” to the defendant’s conduct and “that is likely to be redressed by a

favorable judicial decision.” Id. The party invoking federal jurisdiction bears the

burden of proving standing. Hollywood Mobile Estates Ltd. v. Seminole Tribe of

Fla., 641 F.3d 1259, 1265 (11th Cir. 2000).




1
  Because this Court is surely well-versed in the standard for adjudicating a motion
to dismiss, it is omitted.
                                       5 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 6 of 23




     Here, Plaintiff’s alleged injuries are not fairly traceable to the challenged

actions of the UF Defendants. In fact, the injuries are not traceable to these

defendants at all. Moreover, a favorable decision by this Court on the counts subject

to this motion will not result in any remedy that the UF Defendants can provide as a

matter of law. Stated another way, this Court cannot compel UF to do anything that

would redress Plaintiff’s injuries. Thus, Plaintiff cannot establish the requisite

standing to proceed against these defendants warranting dismissal.

      a.     Plaintiff’s Injuries Are Not Fairly Traceable to UF Defendants

      Plaintiff’s claims against the UF Defendants, as pled in the Amended

Complaint, do not establish Article III standing because Plaintiff’s alleged injuries

are not fairly traceable to the actions of UF. Here, any injury allegedly suffered by

the Plaintiff via denial of coverage for her requested procedures, is exclusively tied

to the independent actions of a third party – DMS. The UF Defendants do not have

any control over any aspect of the health insurance provided to state employees via

the AvMed state insurance plan.

      The Florida Legislature has expressly declared its intent that DMS “shall be

responsible for all aspects of the purchase of health care for state employees under

the state group health insurance plan or plans . . ..” §110.123(3)(c), Fla. Stat. (2019)

(emphasis supplied). The responsibilities assigned to DMS by the Legislature

include the “determination of health care benefits to be provided” and the


                                        6 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 7 of 23




“negotiation of contracts for health care and health care administrative services.” Id.;

see also §110.123(5)(a), Fla. Stat. (It is the duty of the DMS to “[d]etermine the

benefits to be provided and the contributions to be required for the state group

insurance program”). Plaintiff acknowledges DMS’s statutory responsibilities as to

the determination and provision of group health insurance for state employees. (Doc.

34 ¶ ¶ 40-43). To be sure, the University of Florida is a “State Agency” for purposes

of the state insurance program. §110.123(2)(i), Fla. Stat. The Plaintiff is a full-time

employee of a state agency as defined in §110.123(2)(i), Fla. Stat., and she has

voluntarily elected to participate in the group insurance program offered by DMS as

an enrollee. §110.123(2)(b) & (c), Fla. Stat.

      Nowhere in the Amended Complaint does Plaintiff allege that the UF

Defendants have any role in, or authority to, implement the state health plans,

establish exclusions, solicit or choose providers, or otherwise control or influence

any aspect of the state health plans. It was solely DMS’s responsibility to select and

define the contours of the benefits offered under the state health plan. Because the

UF Defendants had no involvement in that process, no conduct of the UF Defendants

is fairly traceable to the injury alleged in the Amended Complaint.

      Florida law explicitly provides that UF is prohibited from offering group

health insurance to state employees unless authorized by law. See section I(a), supra;

see also §1001.706(6)(b), Fla. Stat. (“Unless specifically authorized by law, neither

                                        7 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 8 of 23




the Board of Governors nor a state university may offer group insurance programs

for employees as a substitute for or as an alternative to the health insurance programs

offered pursuant to chapter 110”). No provision of Florida statutes permits UF or its

Board members to establish a healthcare plan separate and apart from the plan

established by DMS as set forth in Section 110.123 for the benefit of Plaintiff. While

UF is free under Board of Governors Regulations and the Direct Support

Organization statute to establish Direct Support Organizations, those statutes do not

provide a basis for UF to use those organizations as a vehicle to avoid the statutory

prohibition on offering Plaintiff healthcare coverage separate and apart from the

scheme established by the Florida legislature for state employees in Section 110.123.

See §1004.28, Fla. Stat.; Florida Board of Governor Regulation 9.011.

      Ultimately, the “fairly traceable” element of Article III standing is essentially

a threshold showing that there is some causal connection between the injury and the

actions of the defendants. See Allen v. Wright, 468 U.S. 737, 757-58 (1984),

abrogated in part on other grounds by Lexmark Int’l., Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014) (holding that causation is a distinct

requirement of standing apart from whether requested relief might substantially

remedy a threatened constitutional injury). This case is similar to numerous cases in

which the Eleventh Circuit has found want of facts to establish the “fairly traceable”




                                       8 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 9 of 23




element of Article III standing and a lack of causal connection between the conduct

alleged on the part of a defendant and the injury suffered.

      For example, in Doe v. Pryor, several plaintiffs sued the Attorney General of

Alabama to enjoin enforcement of a statute making “deviate sexual intercourse” a

criminal offense. 344 F.3d 1282, 1285–86 (11th Cir. 2003). While one plaintiff lost

a custody dispute based on the challenged statute, the Eleventh Circuit held that this

injury was not “fairly traceable” to the Attorney General because the Attorney

General played no role in the custody dispute. Id. at 1285. What was lacking in Doe

is the same as what is lacking here: any connection between the defendant and the

injury. Id.; see also Hollywood Mobile Estates, 641 F.3d at 1265–67 (holding that

injury was not fairly traceable to Secretary of the Interior, where there was no

allegation that Secretary caused any injury, in that case, a forcible eviction of a

leased property committed by the Seminole Tribe of Florida); Daogaru v. U.S.

Attorney Gen., 683 F. App'x 824, 825-26 (11th Cir. 2017) (dismissing federal

government defendant and finding that defendant’s conduct was not fairly traceable

to injury in complaint challenging federal firearms law prohibiting the plaintiff from

possessing a firearm and ammunition in his home, where state law independently

prohibited plaintiff from possessing a firearm); Allen, 468 U.S. at 753 n.19 (holding

that parents lacked standing to sue the IRS for their children's diminished ability to

receive an education in a racially integrated school because, even though this was a

                                       9 of 23
    Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 10 of 23




cognizable injury, “whatever deficiencies exist in the opportunities for desegregated

education for [plaintiffs'] children might not be traceable to IRS violations of law”).

      The instant matter is unlike the case in Arizona Governing Comm. for Tax

Deferred Annuity and Deferred Comp. Plans v. Norris, 463 U.S. 1073 (1983) which

found the state of Arizona responsible for a discriminatory fringe benefit plan it

adopted. In Norris, the plaintiff brought suit against the state of Arizona, the

Governing Committee responsible for adopting the plan, and several members of the

Committee. Id. at 1078 (Marshall, J., concurring). Notably, the plaintiff’s employer,

the Arizona Department of Economic Security, was not itself a defendant. Id. While

the Supreme Court did note that “an employer that adopts a fringe-benefit scheme

that discriminates among its employees on the basis of race, religion, sex, or national

origin violates Title VII regardless of whether third parties are also involved in the

discrimination” it emphasized the extent of the involvement of the defendants in

establishing and administering the discriminatory fringe benefit plan in reaching that

conclusion. Id. at 1088–89 (Marshall, J., concurring). The Supreme Court noted the

extensive involvement of Arizona’s Governing committee in establishing the fringe

benefit plan including the fact that it invited insurance companies to submit bids

outlining the terms on which they would supply benefits, selected the companies that

were to participate in the plan, and entered into contracts with them governing the

terms on which benefits were to be provide to employees. Id. It was only “under

                                       10 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 11 of 23




these circumstances” that the Supreme Court held “there can be no serious question”

that the state was responsible for the discriminatory terms of the fringe benefit plan.

463 U.S. at 1089 (Marshall, J., concurring).

      Courts that have based employer liability on participation in third party

programs that are discriminatory, emphasize the fact that the employer in those

situations had some control over the terms of the program and therefore can be said

to have perpetuated that discrimination. See Morgan v. Safeway Stores, Inc., 884

F.2d 1211, 1214-15 (9th Cir. 1989) (collecting authorities holding the same). The

Ninth Circuit’s decision in Morgan is directly on point. There, the Ninth Circuit held

that Safeway was not responsible for alleged discriminatory features of the Safeway

Credit Union benefit offered to employees because the grocery store did not

participate in the discriminatory program. Id. at 1215–16. The Ninth Circuit held as

much because there was no evidence of the participation of Safeway in establishing

or maintaining the credit union’s alleged discriminatory policy. Id. Safeway did not

specify the terms of the program by contract, as in the Norris case, it did not require

its employees to participate in the alleged discriminatory program, it did not

establish conditions for receiving the benefits, and it did not develop the terms of the

program. Id.

      Just as in Morgan, the UF Defendants have no involvement in the

development of the state health care plans challenged in this action. UF is defined as

                                       11 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 12 of 23




a state agency under Section 110.123, which reserves the administration and

authority for the state health care plans, including engaging in all of the key indicia

of participation outlined by the Norris and Morgan courts, to DMS. The Amended

Complaint does not plead any facts demonstrating that the UF Defendants solicited

any plan terms, established any plan terms, entered into any contracts with service

providers or were part of the process for establishing or administering the state health

plans. Simply put, “participation” and control over the state health plan on the part

of these defendants has not been alleged or pled.

      Any invitation that the Article III standing requirement, an important

prudential requirement that speaks to the heart of this Court’s jurisdiction over the

subject matter of a dispute, can be premised on the Norris case must be rejected as

inapposite as applied here. The plaintiff in Morgan argued that “participation” in the

allegedly discriminatory third party program does not require an active role on the

part of the employer relying on the Ninth Circuit’s own precedent in Norris v.

Arizona Governing Committee for Tax Deferred Annuity and Deferred

Compensation Plans, 671 F.2d 330 (9th Cir.1982), which would go on to the

Supreme Court, as cited supra. The Ninth Circuit plainly rejected this argument,

noting that the State of Arizona could be held liable because it took an active role in

administering and developing the program, adopted the plan, and entered into a

contract governing the terms of the plan, thus specifically agreeing to them. Morgan,

                                       12 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 13 of 23




884 F.2d at 1214-15, n. 1. That active participation was lacking in the Morgan, and

it is lacking here.

       Surely, the injury need not be “the very last step in the chain of causation” to

be fairly traceable to the defendant, but the conduct of the defendant must have at

least been a step in that chain. Bennett v. Spear, 520 U.S. 154, 168-96 (1997). In

Bennett, the plaintiff was found to have standing to sue a federal agency that issued

an advisory opinion, because the advisory opinion amounted to a “determinative or

coercive effect upon the action of someone else” leading to injury. Id. at 169. While

another agency took ultimate action in the Bennett case, the exceptional

circumstances of the advisory opinion led to a finding that the injury was fairly

traceable to the agency issuing that advisory opinion. Id. at 168-171. In Bennett, the

government admitted that the specific advisory opinion at issue had a powerful and

coercive effect on the action of agencies playing a central role in the agency’s

decision-making process. Id. at 169. Agencies bore the burden of articulating in its

administrative record why it decided to go against the advisory opinion and they

carried a substantial risk in disregarding the advisory opinion because it opened itself

up to criminal and civil penalties in those circumstances. Id. at 169-170. In fact, the

advisory opinion at issue in Bennett contained an “incidental take statement” that

provided that an action was not approved unless it was “in compliance with this




                                       13 of 23
    Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 14 of 23




incidental take statement,” and warning that “[t]he measures described below are

nondiscretionary, and must be taken.” Id. at 170-71.

      This is hardly a situation in which the UF Defendants caused Plaintiff an

injury by taking an action that had a “determinative or coercive effect upon the action

of someone else.” Rather, UF simply has no control over DMS with respect to the

plans offered to state employees.

      The allegations in the Amended Complaint do not meet the bar for standing

in this Circuit as recently articulated by the Eleventh Circuit. Jacobson v. Fla. Sec'y

of State, 957 F.3d 1193 (11th Cir. 2020) (holding that plaintiffs lacked Article III

standing to sue Secretary of State for dispute over election ballot ordering where

“Florida law expressly gives a different, independent official control over the order

in which candidates appear on the ballot”). A plaintiff lacks standing to challenge a

rule if an independent source would have caused her to suffer the same injury. Swann

v. Sec'y, Georgia, 668 F.3d 1285, 1288–89 (11th Cir. 2012); Charles Alan Wright,

Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3531.5

(3d ed. 2008) (“Rather than a break in one causal chain, standing may be defeated

by finding a different cause.”). Here, the Plaintiff’s injury is attributable to DMS,

and not fairly traceable to the UF Defendants. This warrants dismissal of all counts

pled against the UF Defendants.

      b.     Plaintiff’s Injuries Are Not Redressable by the UF Defendants

                                       14 of 23
    Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 15 of 23




      For an injury to be redressable “it must be likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Lujan v. Defs.

of Wildlife, 504 U.S. 555, 561(1992). “Redressability is established . . . when a

favorable decision ‘would amount to a significant increase in the likelihood that the

plaintiff would obtain relief that directly redressed the injury suffered.’” Mulhall v.

UNITE HERE Local 355, 618 F.3d 1279, 1290 (11th Cir. 2010) (quoting Harrell v.

Fla. Bar, 608 F.3d 1241, 1260 n.7 (11th Cir. 2010)). Courts must be able “to

ascertain from the record whether the relief requested is likely to redress the alleged

injury,” Steele v. Nat'l Firearms Act Branch, 755 F.2d 1410, 1415 (11th Cir. 1985),

and if they cannot, then there is no jurisdiction to entertain the action. See DiMaio

v. Democratic Nat'l Comm., 520 F.3d 1299, 1303 (11th Cir. 2008) (dismissing

complaint for lack of standing because it did not “suggest in any way how [the]

‘injury’ could be redressed by a favorable judgment”).

      Plaintiff seeks, inter alia, equitable relief in the form of permanent injunctive

relief against all of the defendants to: (1) cease enforcement of the State Plan

Exclusion of coverage for “gender reassignment or modification services and

supplies”; and (2) provide benefits that cover Plaintiffs’ medically necessary gender

affirming care. (Doc 34 pp. 62-63). Again, as DMS is the singular controlling entity

as to the determination and administration of the state health plans as provided

pursuant to Chapter 110 Fla. Stat., a favorable decision against the UF Defendants

                                       15 of 23
    Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 16 of 23




will do nothing to redress the Plaintiff’s alleged injuries. The UF Defendants have

no power or authority to require DMS to alter the group health insurance plans

already in effect. Moreover, the UF Defendants could not compel or require DMS,

notwithstanding the current plans in effect, to provide funds that cover the benefits

the Plaintiff seeks, nor do the UF Defendants have any authority to commit state

funds for such use.

      In fact, the UF Defendants are statutorily prohibited from doing so as the state

of Florida has exclusively made it the province and authority of DMS to control such

terms. See section I(a), supra. The Eleventh Circuit’s opinion in Jacobson is on

point. There, the Eleventh Circuit found that relief ordered against Florida’s

Secretary of State could not redress the injury caused by the decision to order

candidate names on a ballot in a certain way because nonparty supervisors of

election, over whom the Secretary did not have any pertinent control, were

responsible for ballot ordering. 957 F.3d at 1193. No factual allegations have been

pled to suggest such control exists in the instant matter.

      Ultimately, even if the Plaintiff is successful in the counts against the UF

Defendants, the harm suffered by the Plaintiff cannot be redressed by these

defendants. As such, Plaintiff lacks Article III standing to sue the UF Defendants.

See Doe, 344 F.3d at 1285–86 (holding that injuries suffered by plaintiff in custody

proceeding by virtue of criminal statute would not be redressed through lawsuit

                                       16 of 23
      Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 17 of 23




against the Alabama Attorney General where injunctive relief against the Attorney

General would have done nothing to change the result the plaintiff suffered in the

state court custody proceeding and nothing that the court could order the Attorney

General refrain from doing would address the harm suffered); Hollywood Mobile

Estates, 641 F.3d at 1265–67 (holding plaintiff could not establish standing against

Secretary of the Interior because plaintiff failed to show how a judgment against the

Secretary would redress the harm caused by a third party).

II.   Count VI, Asserting Equal Protection Clause Violations, is Barred by the
      Doctrine of Sovereign Immunity

       Count VI, brought pursuant to Section 1983, is lodged against the UF Board

Members in their official capacities, and alleges a deprivation of rights under the

Equal Protection Clause of the Fourteenth Amendment. This claim however is

barred by the Eleventh Amendment, and, while technically styled as an Ex Parte

Young claim, that legal fiction should not apply here.

       “Dual sovereignty is a defining feature of our Nation's constitutional

blueprint.” Sossamon v. Texas, 563 U.S. 277, 283 (2011) (citation omitted). “Upon

ratification of the Constitution, the States entered the Union ‘with their sovereignty

intact.’” Id. (citation omitted). It is a fundamental concept of Federalism that states

yield their sovereignty only with respect to matters exclusively assigned to the

federal government. See Blatchford v. Native Vill. of Noatak, 501 U.S. 775, 779

(1991). This concept underlies the Eleventh Amendment of the Constitution which
                                       17 of 23
    Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 18 of 23




limits the power of federal courts to hear certain lawsuits brought against states. See

U.S. Const. amend. XI; P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506

U.S. 139, 144-46 (1993). The Eleventh Amendment provides that “[t]he Judicial

power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by citizens of

another state . . ..” U.S. Const. Amend. XI.

      The Amendment has been interpreted by the Supreme Court to forbid lawsuits

brought by citizens of a state against their own state in federal courts under most

circumstances. Congress may abrogate state sovereign immunity if it has

unequivocally expressed its intent to abrogate the immunity and if it has acted

pursuant to a valid exercise of power. Seminole Tribe of Fla. v. Fla., 517 U.S. 44,

55 (1996). The doctrine of sovereign immunity has been interpreted to bar suits

against an unconsenting state brought by private parties regardless of the nature of

the relief sought. See id.; Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984).

      Sovereign immunity, as embodied in the Eleventh Amendment, precludes

actions brought pursuant to Section 1983 against state entities for money damages

and for injunctive relief. State entities and state officials sued in their official

capacities are not “persons” subject to suit under Section 1983. See Will v. Mich.

Dep't of State Police, 491 U.S. 58, 70–71 (1989). The state of Florida has not waived

                                       18 of 23
      Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 19 of 23




its immunity to suits under Section 1983. See Gamble v. Fla. Dep't of Health &

Rehab. Servs., 779 F.2d 1509, 1513-20 (11th Cir. 1986).

       Nevertheless, the Eleventh Amendment and the doctrine of sovereign

immunity does not preclude suits against state officers in their official capacity for

prospective injunctive relief when the state officers’ alleged actions are in violation

of federal law. Ex Parte Young, 209 U.S. 123 (1908); Grizzle v. Kemp, 634 F.3d

1314, 1319 (11th Cir. 2011). This is because such suits, including suits under Section

1983, are not treated as suits against the state itself. Will, 491 U.S. at 71 n. 10.

       The Ex Parte Young doctrine creates a legal fiction allowing a claim against

a state officer to redress continuing violations of federal law. Verizon Md. Inc. v.

Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002). However, Ex parte Young

cannot “operate as an exception to ... sovereign immunity where no defendant has

any connection to the enforcement of the challenged law at issue.” Summit Med.

Assocs., P.C. v. Pryor, 180 F.3d 1326, 1341 (11th Cir. 1999). Thus, before the

exception applies, the “state officer [named as a defendant in his official capacity

must have] the authority to enforce an unconstitutional act in the name of the state.”

Id.

       The Equal Protection Clause claim brought pursuant to Section 1983 against

the UF Board Members must be dismissed because, as state law makes clear, the UF

Board Members simply have no influence, effect, or authority to dictate the terms of

                                        19 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 20 of 23




the state health plans challenged by the Plaintiff. Only if a state officer has the

authority to enforce an unconstitutional act in the name of the state can the

Supremacy Clause be invoked to strip the officer of his official or representative

character and subject him to the individual consequences of his conduct. Summit

Med. Assocs., P.C., 180 F.3d at 1341 (citing Ex Parte Young). Where the named

defendant lacks any responsibility to enforce the statute or scheme at issue the real

party in interest is the state and the suit remains barred by the Eleventh Amendment.

Summit Med. Assocs. P.C., 180 F.3d at 1341.

      The fact of the matter is that DMS is tasked by statute with establishing the

health care plans for all state employees. The UF Board Members are not authorized

in any way to solicit bids for health insurance plans, establish exclusions, enter into

contracts to secure health insurance plans for state employees, or otherwise dictate

to any state employee the contours of healthcare coverage. That is DMS’s

responsibility.

      This case is unlike those that have found a connection sufficient to support an

Ex Parte Young claim. For example, the Eleventh Circuit in Luckey v. Harris, 860

F.2d 1012, 1016 (11th Cir. 1988) held that personal action by the defendants causing

injury is not a necessary condition of injunctive relief against a state official in their

official capacity, but that the official must still have been responsible for the action

leading to the injury. While the defendants in that case contended that personal

                                        20 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 21 of 23




action on the part of the official sued was required to defeat Eleventh Amendment

immunity, the court held that all that was required was that the official was

“responsible for the challenged action.” Id. at 1015. According to the Eleventh

Circuit, the state officer sued must “‘by virtue of his office, ha[ve] some connection’

with the unconstitutional act or conduct complained of” whether that connection

arises out of general law or is specifically created by the act itself. Id. at 1016.

      In relying on these holdings, the Eleventh Circuit found that the governor of

Georgia and Georgia judges were proper official defendants in an Ex Parte Young

action challenging systemic deficiencies in the Georgia indigent criminal defense

system resulting in constitutional deprivation. Id. at 1015-1016. This was because

the governor was responsible for law enforcement in the state, charged with

executing the laws faithfully, and had residual power to commence criminal

prosecutions by state statute. Similarly, Judges were responsible for administering

the system of representation for indigent criminally accused defendants by state

statute. This made them appropriate defendants against whom prospective relief

could be ordered. Id. at 1016.

      But this is not a case where alleged deficiencies in a system are being

challenged against those that are responsible for the system. By statute, the UF Board

Members do not have any responsibility for the establishment of the state health




                                        21 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 22 of 23




plans. Far from “some connection,” they have no connection to the harm alleged by

the Plaintiff.

       Due to this lack the authority to establish the state health plan or enforce any

exclusion that Plaintiff alleges caused her harm, the fiction of Ex Parte Young simply

does not hold water. See Osterback v. Scott, 782 F. App'x 856, 858–59 (2019)

(holding that suit against the Governor of Florida in his official capacity was barred

by sovereign immunity and not subject to Ex Parte Young exception because, while

the Governor had constitutional and statutory authority to enforce the law and

oversee the executive branch, the responsibility for the enforcement of a challenged

provision rested with the Division of Administrative Hearings). The non-fiction is

that the Amended Complaint is a suit against the state, and the challenge lodged

against the UF Board Members in their official capacities are barred by the doctrine

of sovereign immunity. Accordingly, Count VI must also be dismissed with

prejudice based on this independent ground.

                                     Conclusion

       For the foregoing reasons, the UF Defendants request that this Court dismiss

Count’s II and VI of the Amended Complaint, with prejudice.




                                       22 of 23
     Case 4:20-cv-00020-MW-MAF Document 58 Filed 05/29/20 Page 23 of 23




      Respectfully submitted this 29th day of May, 2020.

                                        /s/ Jeffrey D. Slanker
                                        JEFFREY D. SLANKER
                                        Florida Bar No. 100391
                                        E-mail: jslanker@sniffenlaw.com
                                        MICHAEL P. SPELLMAN
                                        Florida Bar No. 937975
                                        E-mail: mspellman@sniffenlaw.com
                                        MARK K. LOGAN
                                        Florida Bar No. 0494208
                                        E-mail: mlogan@sniffenlaw.com

                                        SNIFFEN & SPELLMAN, P.A.
                                        123 North Monroe Street
                                        Tallahassee, Florida 32301
                                        Telephone: (850) 205-1996
                                        Facsimile: (850) 205-3004

                                        Attorneys for the UF Defendants


                       WORD COUNT CERTIFICATION

      This document complies with word limits set forth in N.D. Fla. Local Rule
7.1(F), and contains 5470 words, which includes all portions of the motion including
those permitted to be excluded by Local Rule.

                                        /s/ Jeffrey D. Slanker
                                        JEFFREY D. SLANKER

                          CERTIFICATE OF SERVICE

        The undersigned certifies that on this 29th day of May, 2020, a true and correct
copy of the foregoing was electronically filed in the U.S. District Court, Northern
District of Florida, using the CM/ECF system which will send a notice of electronic
filing to all counsel of record.

                                        /s/ Jeffrey D. Slanker
                                        JEFFREY D. SLANKER
                                       23 of 23
